Case 2:21-cv-06320-MCS-JC Document 16 Filed 08/26/21 Page 1 of 5 Page ID #:97




  1 MCGUIREWOODS LLP

  2
      KEVIN M. LALLY (SBN 226402)
      ABIGAIL G. URQUHART (SBN 310547)
  3   355 South Grand Avenue, Suite 4200
  4   Los Angeles, California 90071-3103
      Telephone: (213) 457-9862
  5   Facsimile: (213) 457-9882
  6   E-Mail: klally@mcguirewoods.com
      E-Mail: aurquhart@mcguirewoods.com
  7
    Attorneys for Defendants and Counterclaim-Plaintiffs
  8 Elliott Broidy, Broidy Capital Management, LLC, and Circinus, LLC

  9

 10                        UNITED STATES DISTRICT COURT

 11                      CENTRAL DISTRICT OF CALIFORNIA

 12 MOSAFER INC.; MOSAFER ECOM,
      INC.; AND GOMOSAFER,
 13

 14              Plaintiffs,
                                             Case No. 2:21-cv-06320-MCS-JC
           vs.
 15

 16 ELLIOT BROIDY; GEORGE                    STIPULATION TO EXTEND
 17 NADER; BROIDY CAPITAL
                                             TIME TO RESPOND TO INITIAL
      MANAGEMENT, LLC; CIRCINUS,             COMPLAINT BY NOT MORE
 18 LLC; THE IRON GROUP INC. D/B/A           THAN 30 DAYS (L.R. 8-3)
 19 IRONISTIC.COM; SCL SOCIAL
      LIMITED; PROJECT ASSOCIATES            Complaint Served: Aug. 12 and 26,
 20 UK LTD; MATTHEW ATKINSON;                2021
 21 AND JOHN DOES 1-100,                     Current Response Due: Sept. 7, 13 &
                                             16, 2021
 22                                          New Response Date: Sept. 17, 2021
                 Defendants.
 23

 24

 25        This Stipulation is made by and between Plaintiffs Mosafer Inc., Mosafer-
 26 Ecom, Inc., and Gomosafer (collectively, the “Plaintiffs”), and Defendants Elliott

 27 Broidy (“Broidy”), Broidy Capital Management, LLC (“BCM”), and Circinus, LLC

 28


                                            -1-
Case 2:21-cv-06320-MCS-JC Document 16 Filed 08/26/21 Page 2 of 5 Page ID #:98




  1 (“Circinus”) (collectively, the “Broidy Defendants”) collectively referred to as

  2 “parties”, through their respective counsel and in light of the following facts:

  3                                       RECITALS
  4        WHEREAS; on August 5, 2021, Plaintiffs filed this action against Broidy
  5 Defendants and the Iron Group Inc. d/b/a Ironistic.com, SCL Social Limited, Project

  6 Associates UK Ltd, Matthew Atkinson, George Nader, and John Does 1-100;

  7        WHEREAS; Broidy was served a copy of the Complaint and Summons on or
  8 about August 16, 2021;

  9        WHEREAS; BCM was served a copy of the Complaint and Summons on or
 10 about August 23, 2021;

 11        WHEREAS; Broidy, BCM, and Circinus’ current deadlines to respond to the
 12 Complaint are September 7, September 13, and September 16, 2021, respectively;

 13        WHEREAS: Circinus has waived service by filing this stipulation, causing the
 14 commonly represented Broidy Defendants to have differing deadlines to respond to

 15 the Complaint;

 16        WHEREAS; Broidy Defendants, through counsel, have requested a modest
 17 extension of time within which to respond to the Complaint, in part to make the

 18 response deadline more uniform, and Plaintiffs have agreed to this request.

 19                                    STIPULATION
 20        THEREFORE, the parties agree through their respective attorneys to the
 21 following:

 22        1.     Broidy Defendants’ time to file a responsive pleading in this action shall
 23 be extended up to and including September 17, 2021.

 24        2.     Pursuant to the Court’s Standing Order, Plaintiffs’ oppositions
 25 (“Plaintiffs’ Oppositions”) to any motions filed by Broidy Defendants in response to

 26 Plaintiffs’ complaint (“Defendants’ Motions”) shall be due October 1, 2021.

 27        3.     Pursuant to the Court’s Standing Order, Broidy Defendants’ replies to
 28 Plaintiffs’ Oppositions shall be due October 8, 2021.


                                               -2-
Case 2:21-cv-06320-MCS-JC Document 16 Filed 08/26/21 Page 3 of 5 Page ID #:99




  1        4.     A hearing on any and all of Defendants’ Motions shall be heard on
  2 October 25, 2021 at 9:00 a.m. before the Honorable Mark C. Scarsi.

  3        5.     This is the first extension of time to respond for Broidy Defendants.
  4        6.     This extension will not affect any other deadline in this case.
  5        7.     This stipulation is without prejudice to the rights, claims, arguments, and
  6 defenses of all parties.

  7

  8 Dated: August 26, 2021                  Respectfully submitted,
  9

 10                                         s/ Kevin M. Lally
 11                                         Kevin M. Lally
                                            Abigail G. Urquhart
 12                                         MCGUIREWOODS LLP
 13
                                            George J. Terwilliger III (Pro Hac Vice
 14                                         Anticipated)
 15                                         Michael Francisco (Pro Hac Vice Anticipated)
                                            MCGUIREWOODS LLP
 16                                         888 16th Street NW, Suite 500
 17                                         Black Lives Matter Plaza
                                            Washington, DC 20006
 18                                         Phone: (202) 857-1700
 19                                         Fax: (202) 857-1737
                                            gterwilliger@mcguirewoods.com
 20                                         mfrancisco@mcguirewoods.com
 21
                                            Brooks H. Spears (Pro Hac Vice Anticipated)
 22                                         MCGUIREWOODS LLP
 23                                         1750 Tysons Boulevard, Suite 1800
                                            Tysons, VA 22102
 24                                         Phone: (703) 712-5000
 25                                         Fax: (703) 712-5050
                                            bspears@mcguirewoods.com
 26

 27                                         Attorneys for Defendants
                                            ELLIOTT BROIDY;
 28


                                               -3-
Case 2:21-cv-06320-MCS-JC Document 16 Filed 08/26/21 Page 4 of 5 Page ID #:100




   1                                    BROIDY CAPITAL MANAGEMENT,
   2
                                        LLC;
                                        CIRCINUS, LLC
   3

   4
                                        s/ Stephen G. Larson
   5                                    Stephen G. Larson (SBN 145225)
   6                                    slarson@ larsonllp.com
                                        Koren L. Bell (SBN 216684)
   7                                    kbell@larsonllp.com
   8                                    Paul A. Rigali (SBN 262948)
                                        prigali@larsonllp.com
   9                                    Jonathan D. Gershon (SBN 306979)
  10                                    jgershon@larsonllp.com
                                        LARSON LLP
  11                                    555 South Flower Street, Suite 4400
  12                                    Los Angeles, CA 90071
                                        Telephone: 213.436-4888
  13                                    Facsimile: 213.623-2000
  14
                                        Attorneys for Plaintiffs
  15                                    MOSAFER INC.;
  16                                    MOSAFER E-COM, INC.;
                                        AND GOMOSAFER
  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                           -4-
Case 2:21-cv-06320-MCS-JC Document 16 Filed 08/26/21 Page 5 of 5 Page ID #:101




   1                             CERTIFICATE OF SERVICE
   2
             I certify that, on August 26, 2021, I electronically filed the foregoing with the
   3
       Clerk of the Court using the CM/ECF system, which will send notice to all counsel
   4

   5 of record.

   6
                                              s/ Kevin M. Lally
   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                                -5-
